Citation Nr: 1433231	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  05-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder, prior to December 12, 2011.

2.  Entitlement to an earlier effective date for the award of service connection for adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to March 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for adjustment disorder rated at 50 percent effective September 9, 2003.  An interim (January 2012) rating decision increased the rating to 100 percent, effective from December 12, 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned for the period prior to December 12, 2011.  See AB v. Brown, 6 Vet. App. 35 (1993).  In the Veteran's March 2005 VA Form 9, substantive appeal, he requested a hearing before the Board.

The Board notes the Veteran initiated appeals for the claims of increased ratings for his bilateral foot disability, his left knee disability, and his right knee disability (see March 2005 substantive appeal and statement).  A January 2011 statement by the Veteran indicates he wished to withdraw the appeals on these issues.  The Veteran also perfected an appeal as to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) which was denied in a February 2005 rating decision.  However, a February 2011 rating decision granted entitlement to TDIU, effective from November 7, 2006.  The Board considers this a full grant of the TDIU benefit sought on appeal.  For these reasons, these matters will not be discussed by the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As there is a timely notice of disagreement with the March 2004 rating decision with regards to the effective date of the award of service connection for adjustment disorder, and a statement of the case (SOC) has not yet been issued in the matter, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must remand the case for issuance of an SOC.  This matter is inextricably intertwined with the claim for an increased rating for the Veteran's service-connected adjustment disorder.  Notably, an appeal of the effective date of the award of service connection is not before the Board at this time, and will only be before the Board if the appellant files a timely substantive appeal after an SOC is issued.

As noted above, in his March 2005 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing at the local VA office; such hearing has not been scheduled, and the record does not show the request was withdrawn.  Because he is entitled to such a hearing upon request, and because Travel Board hearings (as well as videoconference hearings) are scheduled by the AOJ, a remand is required. See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate SOC in the matter of an earlier effective date for the award of service connection for adjustment disorder.  The appellant must be advised of the time limit for filing a substantive appeal.  This issue should only be returned to the Board if the appellant files a timely substantive appeal after an SOC is issued.

2.  The AOJ should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



